ORDER

Upon consideration of Alan H. Stocksdale’s Petition for Resignation of Attorney and any opposition thereto, it is this 6th day of November, 2009, by the Court of Appeals, hereby
ORDERED, that Alan H. Stocksdale’s Petition for Resignation of Attorney is hereby accepted by this Court; and it is further
ORDERED, that the Clerk of this Court shall strike the Petitioner’s name from the register of attorneys in this Court and certify to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State that the Petitioner has resigned from the practice of law.